DETAILED ACTION
                                                Response to Amendment

-	 Specification objections are withdrawn in light of amendments/remarks. 
-	The IDS filed by the applicant is reviewed and claims 1-8 remain allowable. PTO 1449 is attached. 
-	In the current response, Applicant’s arguments without specifically pointing out how the instant application claims distinguish from the US patents (11,159,272 and 11,218,167) 
is not convincing. However, the Examiner would like to point out that the claims of the present application are obvious embodiments of the claims found in the U.S. patents 11,159,272 and 11,218,167 (See the non-final office action). Therefore, Examiner maintains the non-statutory obvious-type double patenting rejections. A terminal disclaimer would overcome this rejection.


                                      Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Esaw T Abraham/
Primary Examiner, 
Art Unit 2112